Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-209574, filed on 01/05/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/17/2021 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 11/17/2021 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
5.	Regarding claim 1, the limitation “a detection signal acquisition unit configured to acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “a detection signal acquisition unit configured to acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target…” without reciting sufficient structure to achieve the function.  Furthermore, the term “a detection signal acquisition unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a detection signal acquisition unit configured to acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target …”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "a detection signal acquisition unit configured to acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target …"
YES
Prong C
No structure that performs the function
YES


6.	Regarding claim 1, the limitation “a threshold setting unit configured to set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “a threshold setting unit configured to set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit…” without reciting sufficient structure to achieve the function.  Furthermore, the term “threshold setting unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a threshold setting unit configured to set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit…”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "a threshold setting unit configured to set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit…"
YES
Prong C
No structure that performs the function
YES


7.	Regarding claim 1, the limitation “a determination unit configured to determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “a determination unit configured to determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit …” without reciting sufficient structure to achieve the function.  Furthermore, the term “determination unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a determination unit configured to determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit …”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "a determination unit configured to determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit …"
YES
Prong C
No structure that performs the function
YES


8.	Regarding claim 3, the limitation “an initialization processing unit configured to initialize the threshold value set in the threshold value setting unit.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “an initialization processing unit configured to initialize the threshold value set in the threshold value setting unit.” without reciting sufficient structure to achieve the function.  Furthermore, the term “initialization processing unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “an initialization processing unit configured to initialize the threshold value set in the threshold value setting unit.”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "an initialization processing unit configured to initialize the threshold value set in the threshold value setting unit."
YES
Prong C
No structure that performs the function
YES


9.	Regarding claim 5, the limitation “a threshold value updating unit configured to update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “a threshold value updating unit configured to update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit.” without reciting sufficient structure to achieve the function.  Furthermore, the term “threshold value updating unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a threshold value updating unit configured to update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit.”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "a threshold value updating unit configured to update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit."
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1, 3 and 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-16 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Claim 1 recites the limitation “a detection signal acquisition unit configured to acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target …”;. The term “detection signal acquisition unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of acquire a detection signal which changes according to a detection intensity of the metal contained in the target, on a surface of the target. Thus, for these reasons, the phrase “detection signal acquisition unit configured to” renders claim 1 indefinite.
12.	Claim 1 recites the limitation “a threshold setting unit configured to set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit…”;. The term “threshold setting unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit. Thus, for these reasons, the phrase “threshold setting unit configured to” renders claim 1 indefinite.
13.	Claim 1 recites the limitation “a determination unit configured to determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit…”;. The term “determination unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit. Thus, for these reasons, the phrase “determination unit configured to” renders claim 1 indefinite.
14.	Claim 3 recites the limitation “an initialization processing unit configured to initialize the threshold value set in the threshold value setting unit.”;. The term “initialization processing unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of initialize the threshold value set in the threshold value setting unit; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of initialize the threshold value set in the threshold value setting unit. Thus, for these reasons, the phrase “initialization processing unit configured to” renders claim 3 indefinite.
15.	Claim 5 recites the limitation “a threshold value updating unit configured to update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit.”;. The term “threshold value updating unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of update the threshold value stored in the memory unit according to the acquisition result for the detection signal in the detection signal acquisition unit. Thus, for these reasons, the phrase “threshold value updating unit configured to” renders claim 5 indefinite.
16.	Claims 2-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
17.	Claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 5.
18.	Please make the proper corrections.
Allowable Subject Matter
19.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
20.	The following is an examiner’s statement of reasons for allowance:
21.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a threshold setting unit configured to set a threshold value used for determining a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition result for the detection signal acquired by the detection signal acquisition unit; and a determination unit configured to determine the presence or absence of the metal by using the threshold value set in the threshold value setting unit.”
22.	Claims 2-16 are also allowed as they further limit allowed claim 1.
23.	The following is an examiner’s statement of reasons for allowance:
24.	Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…a threshold setting step in which a threshold value setting unit of the metal detector sets a threshold value that is used to determine a presence or absence of the metal, on the basis of a maximum value and/or a minimum value included in an acquisition results for the detection signal acquired in the detection signal acquisition step; and a determination step in which a determination unit of the metal detector determines the presence or absence of metal by using the threshold value set in the threshold value setting step.”
25.	Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 18,
“…a threshold setting step in which a threshold value setting unit of the metal detector sets a threshold value that is used to determine a presence or absence of the metal on the basis of a maximum value and/or a minimum value included in an acquisition results for the detection signal acquired in the detection signal acquisition step; and a determination step in which a determination unit of the metal detector determines the presence or absence of the metal by using the threshold value set in the threshold value setting step.”
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okazaki et al. US 2022/0193846 - A handheld power tool 10 includes a detection signal acquisition unit 31, a determination unit 32, a display unit 24, a display control unit 34, a motor 14, and a drive control unit 13. 
Bowring et al. US 2011/0181300 - Provided are methods of using electromagnetic waves for detecting metal and/or dielectric objects. 
Bowring et al. US 2017/0315226 - Provided are methods of using electromagnetic waves for detecting metal and/or dielectric objects. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867